 


109 HR 3551 IH: To amend the Higher Education Act of 1965 by strengthening and expanding the Gaining Early Awareness and Readiness for Undergraduate Programs (GEAR UP) in order to facilitate the transition of low-income high school students into post-secondary education.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3551 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Fattah introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 by strengthening and expanding the Gaining Early Awareness and Readiness for Undergraduate Programs (GEAR UP) in order to facilitate the transition of low-income high school students into post-secondary education. 
 
 
1.Short title; references 
(a)Short titleThis Act may be cited as the GEAR UP & GO Act. 
(b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 
2.Continuum of services 
(a)AwardsSection 404A(b)(2)(B) (20 U.S.C. 1070a–21(b)(2)(B)) is amended by inserting after through the completion of secondary school the following: or through the first year of attendance at a postsecondary education institution. 
(b)Cohort approachSection 404B(g)(1)(B) (20 U.S.C. 1070a–22(g)(1)(B)) is amended by inserting after through the 12th grade the following or through the first year of attendance at a postsecondary education institution to students in the participating grade level. 
(c)Special ruleSection 404B(g) is further amended by adding at the end the following new paragraph: 
 
(3)Special ruleNotwithstanding paragraph (1)(A), the Secretary shall allow eligible entities identified in section 404A(c) to provide services described in section 404D to students who have received services under a previous grant award under this chapter but have not yet completed the 12th grade.. 
(d)Early intervention 
(1)Uses of fundsSection 404D(b)(2) (20 U.S.C. 1070a–24(b)(2)) is amended by inserting after through grade 12 the following: or through the first year of attendance at a postsecondary education institution.  
(2)Priority studentsSection 404D(c) is amended by inserting after through grade 12 the following or through the first year of attendance at a postsecondary education institution. 
3.Continuing Eligibility Section 404A (20 U.S.C. 1070a–21) is amended by adding at the end the following new subsection:  
 
(d)Continuing eligibilityAn eligible entity shall not cease to be an eligible entity upon the expiration of any grant under this chapter (including a continuation award). The Secretary shall require any such entity seeking a new grant to demonstrate the effectiveness of the prior programs under this chapter in its plan submitted under section 404C.. 
4.Financial education and counselingSection 404D (20 U.S.C. 1070a–24) is amended— 
(1)in subsection (a)(1)(B)(i), by inserting before the semicolon at the end the following: , and counseling and education regarding financial cost requirements for college; and 
(2)in subsection (b)(2)(A)(ii), by striking career mentoring inserting career planning and mentoring, academic counseling, and financial literacy, education, or counseling pertaining to the process of going to college. 
5.Scholarship componentSection 404E(b) (20 U.S.C. 1070a–25(b)(2)) is amended by striking the last sentence and inserting the following: The minimum amount of scholarship under this section shall be not less than the minimum award for a Federal Pell Grant, as described in section 401(b)(5)..  
6.Dual/concurrent enrollment 
(a)AmendmentChapter 2 of part A of title IV is amended— 
(1)by redesignating section 404G and 404H (20 U.S.C. 1070a–27) as sections 404H and 404I, respectively; and 
(2)by inserting after section 404F the following: 
 
404G.Dual/concurrent enrollment 
(a)Program authorityThe Secretary is authorized to carry out a program to be known as GEAR UP & GO, to provide growing opportunities for dual/concurrent enrollment, which shall be designed to provide low-income high school students participating in GEAR UP partnerships or State programs the opportunity to enroll in college courses while still enrolled in high school. In such program, students shall not be required to apply for admission to the institution of higher education in order to participate, but may receive college credit.  
(b)Student eligibilityExcept as provided in subsection (e)(2), a student shall be eligible for the purpose of this section, if the student— 
(1)is enrolled in GEAR UP partnerships or State programs;  
(2)is enrolled in 10th, 11th, or 12th grade; and  
(3)has demonstrated academic readiness for college courses as determined by the applying entity. 
(c)Permissible servicesAn entity receiving funding under this section may provide services such as— 
(1)the offering of core non-remedial college courses as determined by the post secondary institution in which participating students— 
(A)receive instruction from a postsecondary institution faculty member at the secondary site; 
(B)take courses from a postsecondary institution faculty member on-site at the postsecondary institution; 
(C)receive college level instruction from high school faculty who hold the same credentials as postsecondary faculty or who meet qualifications and standards approved by the postsecondary institution; or 
(D)enroll in an early/middle college high school in which students may earn college credit through a coherent course of study leading to a postsecondary degree and high school diploma in an accelerated timeframe; 
(2)underwriting the per-credit costs of college courses; 
(3)assistance with the selection of core non-remedial college courses by students; 
(4)tutorial services pertaining to the core non-remedial college courses in which students are enrolled; and 
(5)purchasing books, supplies, and transportation. 
(d)Requirements for approval of applicationsIn approving applications for GEAR UP & GO under this section for any fiscal year, the Secretary shall— 
(1)award funds under this program on an annual basis and determine the average award; 
(2)take into consideration whether participating students in a dual/concurrent enrollment program will receive college credit; 
(3)require an assurance that an entity applying for funding under this section meet the requirements of section 404A(c); and 
(4)not approve a plan unless such a plan— 
(A)details the criteria used for determining student academic readiness or qualifications for participation in the dual/concurrent enrollment program; and 
(B)specifies the methods by which funds will be spent for carrying out the program. 
(e)Early/Middle college high school 
(1)Reservation for grantsThe Secretary of Education shall reserve, at a maximum, 25 percent of the funds appropriated under subsection (f) for any fiscal year for a program of grants to early/middle college high school. 
(2)Eligible programsFor purposes of this subsection, an early/middle college high school is a school that is designed to provide 9th through 12th grade low-income and first-generation college students with a coherent course of study enabling them to earn simultaneously a high school diploma and college credit toward a postsecondary degree. 
(3)RequirementsExcept as provided in paragraph (4), the programs provided funds under this subsection shall comply with the requirements of subsections (b), (c), and (d) of this section. 
(4)ExceptionNotwithstanding subsections (b)(1) and (d)(3)— 
(A)a student served in a program funded by a grant under this subsection is not required to be enrolled in a GEAR UP partnership or State program; and 
(B)an entity applying for funding under this subsection is not required to meet the requirements of section 404A(c). 
(f)Authorization of appropriationsIn addition to the sums authorized by section 404I, there are authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2005 and such sums necessary for each of the 5 succeeding years.. 
(b)Conforming amendmentsChapter 2 of part A of title IV is further amended by striking section 404H each place it appears and inserting section 404I.  
7.Evaluation, report, and technical assistance Section 404H (20 U.S.C. 1070a–27), as redesignated by section 5(1) of this Act, is amended by adding at the end the following new subsection: 
 
(e)Technical assistanceIn order to improve the impact of the activities assisted under this chapter, the Secretary shall, from not more than 0.75 percent of the funds appropriated under section 404I for a fiscal year, award one or more grants, contracts, or cooperative agreements to or with public and private institutions and organizations— 
(1)to enable the institutions and organizations to strengthen and promote the success of such activities and eligible entities; 
(2)to disseminate and replicate best practices of activities assisted and eligible entities; and 
(3)to provide technical assistance regarding activities and eligible entities assisted under this section.. 
8.Authorization of appropriations Section 404I (20 U.S.C. 1070a–28), as redesignated by section 5(1) of this Act, is amended to read as follows: 
 
404I.Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter $400,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years.. 
 
